— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: In this proceeding pursuant to section 298 of the Executive Law (L 1984, ch 83), petitioner contends that the investigation conducted by the State Division of Human Rights (Division) was inadequate because it failed to hold a confrontation conference and thus its determination of no probable cause is arbitrary and capricious. We disagree. A confrontation conference is neither statutorily nor constitutionally required (Matter of CBS, Inc. v State Human Rights Appeal Bd., 54 NY2d 921).
The complaint filed with the Division alleged discrimination in employment on account of sex. The investigation included several interviews with the parties, as well as a review of *1057respondent’s records concerning petitioner’s performance as a salesperson. The determination that there was no probable cause for petitioner’s complaint has a rational basis in the record and is thus not arbitrary or capricious (State Div. of Human Rights v County of Erie, 107 AD2d 1042; State Div. of Human Rights v Ingersoll-Rand Co., 106 AD2d 917). (Proceeding pursuant to Executive Law, § 298.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.